DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Petition for Review
Applicant's petition filed on 03/18/2021 is GRANTED. Consequently, all withdrawn claims 4-22 have been reinstated without prejudice.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallikararjunaswamy et al. (US 10,062,682 B1 hereinafter referred to as “Mallikararjunaswamy”).
With respect to claim 1, Mallikararjunaswamy discloses, in Figs.10 and 10a, an electronic device comprising: an epitaxial layer (59) having a first surface/(upper surface) and being located over a substrate (50) having a first conductivity type (N type), the epitaxial layer (59) having a second conductivity type (P type) and a first dopant concentration, the substrate (50) having a second surface/(lower surface) opposing the first surface (see col.10 lines 54-67 wherein P-Epitaxial layer 59 is disclosed; see col.6 lines 10-25 wherein N+ substrate 50 is disclosed); a first substrate region (DH1) comprising a first buried layer (55) having the second conductivity type (P type), the first substrate region (DH1) being enclosed by a first deep isolation structure (60) that extends from the first surface/(upper surface) to a level below the first buried layer (55) (see col.10 line 47-53 wherein P-type Epitaxial layer 55 at clamp diode region side DH1 is disclosed); a first doped region (62) located within the first substrate region (DH1) at the first surface/(upper surface), the first doped region (62) touching the epitaxial layer (59) and having the second conductivity type (P type) with a dopant concentration greater than the first dopant concentration (see col.6 lines 43-60 wherein P+ layer 62 is more heavily doped than the P-Epitaxial layer 59 is disclosed); a second doped region (65 and 69) located within the first substrate 
With respect to claim 2, Mallikararjunaswamy discloses, in Figs.10 and 10a, the electronic device wherein the second doped region (65 and 68) comprises a first sub-region (65) having a second dopant concentration and a second sub-region (68) having a dopant concentration greater than the second dopant concentration.
With respect to claim 3, Mallikararjunaswamy discloses, in Figs.10 and 10a, the electronic device further comprising: a first metal routing segment (87) conductively coupled to the first doped region (62); and a second metal routing segment (89) conductively coupled to the second doped region (65 and 68) and to the third doped region (74) (see col.7 lines 47-65 wherein heavily doped P+ region 74 is disclosed).
With respect to claim 12, Mallikararjunaswamy discloses, in Figs.10 and 10a, the electronic device wherein the second buried layer (56 and 55) comprises a portion of another epitaxial layer (55) having the first conductivity type.
With respect to claim 13, Mallikararjunaswamy discloses, in Figs.10 and 10a, the electronic device wherein the first conductivity type is N-type and the second conductivity type is P-type.
5.	Claims 1, 3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suresh et al. (US 2018/0175018 A1 hereinafter referred to as “Suresh”).
With respect to claim 1, Suresh discloses, in Figs.1-7, an electronic device comprising: an epitaxial layer (214) having a first surface/(upper surface) and being located over a substrate (200) having a first conductivity type, the epitaxial layer (214) having a second conductivity type and a first dopant 
With respect to claim 3, Suresh discloses, in Figs.1-7, the electronic device further comprising: a first metal (302) routing segment conductively coupled to the first doped region (204A, 204C, 204D and 
With respect to claim 12, Suresh discloses, in Figs.1-7, the electronic device wherein the second buried layer (208 and 210) comprises a portion of another epitaxial layer having the first conductivity type (see Par.[0021]).
6.	Claims 1, 3-4 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao et al. (US 2017/0084601 A1 hereinafter referred to as “Yao”).
With respect to claim 1, Yao discloses, in Figs.6A-6B, an electronic device comprising: an epitaxial layer (221) having a first surface/(upper surface) and being located over a substrate (202) having a first conductivity type (P type), the epitaxial layer (221) having a second conductivity type (N type) and a first dopant concentration, the substrate (202) having a second surface/(bottom surface) opposing the first surface/(upper surface) (see Par.[0027]-[0028] wherein P type substrate 202 and N type epitaxial layer 221 are disclosed disclosed); a first substrate region/(first TVS1 region including electrode 236) (TVS1_236) comprising a first buried layer (201) having the second conductivity type (N type), the first substrate region being enclosed by a first deep isolation structure (231) that extends from the first surface to a level below the first buried layer (201) (see Par.[0027] wherein N type buried layer 201 is disclosed; see Par.[0030] wherein isolation structures 231 extended below buried layer 201 is disclosed); a first doped region (233) located within the first substrate region (TVS1_236) at the first surface/(upper surface), the first doped region (233) touching the epitaxial layer (221) and having the second conductivity type (N type) with a dopant concentration greater than the first dopant concentration (see Par.[0028] wherein N+ type region 233 extending from upper surface is disclosed); a second doped region (222) located within the first substrate region (TVS1_236) at the first surface/(upper surface), the second doped region (222) having the first conductivity type (P type) (see Par.[0028] wherein P type region 222 is disclosed;); a second substrate region/(first TVS1 region including electrode 235) (TVS1_235) comprising a second buried layer (222) having the first conductivity type (P type), the second substrate region (TVS1_235) being enclosed by a second deep isolation structure (230) that extends from the first surface 
With respect to claim 3, Yao discloses, in Figs.6A-6B, the electronic device further comprising: a first metal (235) routing segment conductively coupled to the first doped region (233); and a second metal routing segment (250) conductively coupled to the second doped region (222) and to the third doped region (213) (see Par.[0039] wherein interconnection wire 250 is disclosed).
With respect to claim 4, Yao discloses, in Figs.6A-6B, the electronic device further comprising: a third substrate region/(second TVS2 including electrode 246) (TVS2_246) comprising a third buried layer (201) having the second conductivity type (N type), the third substrate region (TVS2_246) being enclosed by a third deep isolation structure (201) that extends from the first surface/(upper surface) to a level below the third buried layer (201); a fourth doped region (243) located within the third substrate region (TVS2_246) at the first surface/(upper surface), the third doped region (243) having the second conductivity type ( type) and a dopant concentration greater than the first dopant concentration (see Par.[0055]-[0057] wherein N+ type layer 243 N+ type buried layer 201 at the third portion of TVS2 are disclosed); a fifth doped region (222) located within the third substrate region (TVS2_246) at the first surface/(upper surface), the fifth doped region (222) having the first conductivity type (P type); a fourth substrate region/(TVS_2 region including electrode 245) (TVS2_245) comprising a fourth buried layer (211) having the first conductivity type (P type), the fourth substrate region (TVS2_245) being enclosed by a fourth deep isolation structure (230) extending from the first surface/(upper surface) to a level below the fourth buried layer (211); and a sixth doped region (213) located within the fourth substrate region (TVS2_245) at the first surface/(upper surface), the sixth doped region (213) having the second conductivity type (N type) and a dopant concentration greater than the first dopant concentration (see Par.[0027] wherein N+ type layer 213 is disclosed).
With respect to claim 12, Yao discloses, in Figs.6A-6B, the electronic device wherein the second buried layer (211) comprises a portion of another epitaxial layer having the first conductivity type .
Allowable Subject Matter
7.	Claims 14-22 are allowed.
8.	Claims 5-11 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication allowability of subject matter:
	With respect to claims 5 and 7, none of the prior art on record teaches, suggests or renders obvious, either alone or in combination the fifth doped region the fifth doped region comprises a third sub-region having a third dopant concentration and a fourth sub- region having a dopant concentration greater than the third dopant concentration. Claims 8-11 are also subjected to be allowable because of their dependency to claim 7.
With respect to claim 6, none of the prior art on record teaches, suggests or renders obvious, either alone or in combination the fifth doped region the fifth doped region comprises a second metal routing segment conductively coupled to the second doped region and to the third doped region; and a third metal routing segment conductively coupled to the fifth doped region and to the sixth doped region
Telephone/Fax Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818